PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/495,856
Filing Date: 24 Apr 2017
Appellant(s): Wendell Brown



__________________
Timothy W. Lohse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 14, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.  Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bwin.com on-line betting (“Bwin’)(dated April 2013 according to httos://web.archive.Org/web/20130412202333/https://help. Bwin.com/en/generalinformati on/account/accountcustomize last accessed by examiner on 2/31/2015.) in view of U.S. Pat. App. No. 2002/0147047 to Letovsky et al. and U.S. Pat. No. 5,960,411 to Hartman et al.
2.  Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bwin, Letovsky, Hartman further in view of U.S. Patent Pub. No. 2012/0046096 to Morrison et al.

(2) Response to Argument
1.  Appellant argues (Br. p. 6) that the combination of Bwin, Letovsky, and Hartman for claims 1-3, 5-10, and 12-14 fails to disclose “generating, by the betting component, a bet based on the request and placing the bet to commence the game if the player credentials are validated; and whereby the bet is placed and the game is initiated without a further action by the player” of independent Claims 1 and 8.  Examiner disagrees.  Examiner relies upon Bwin for generating, by the betting component, a bet based on the request and placing the bet to commence the game; Letovsky for if the player credentials are validated; Bwin for whereby the bet is placed and the game is initiated; and Hartman for without a further action by the player.”  Bwin does have a single action feature yet Hartman is explicit in that actions happen without further action by the player.  Appellant has not presented arguments that refute the specific passages of Bwin or Letovsky.  Thus, Appellants allegations are not persuasive.  Appellant mischaracterizes the scope of what Hartman is relied upon for by the Examiner.  Examiner relies upon Hartman for without a further action by the player.  Appellant argues that Hartman concerns a shopping system and not a bet being placed and game play being initiated (Br. 6) is beyond the scope of Examiner reliance and not persuasive.  Appellant does not present any argument that Bwin fails to disclose whereby the bet is placed and the game is initiated and therefor is not persuasive.  Lastly, Appellant has not specifically argued the cited passages of Hartman’s 1-Click invention that teach without further action by the player.  Lastly, Appellant has not argued that one of skill in the art would not combine Bwin and Letovsky.  For these reasons Appellant’s arguments direct towards Bwin and Letovsky are not persuasive.  
2.	Appellant argues (Br. 7) that Hartman is non-analogous art and relatedly one of skill in the art would not be motivated to combine non-analogous art with Bwin.  Examiner disagrees.  Examiner maintains that both Bwin and Hartman are reasonably pertinent to the problem to be solved by Appellant and one of skill in the art would easily recognize that Bwin’s single action betting can be modified by Hartman’s 1-Click teachings as Hartman was solving a reasonably similar problem as Appellant.  Appellant argues (Br. 8) that Hartman is concerned with information transfer and, separately, that the Hartman’s shopping is different than Appellant’s invention because the former has unpredictable outcomes and the latter predictable outcomes (Br. 8).  These lines of reasoning fail to specifically address what the inventor and Hartman have explicitly disclosed as their respective problems.  Examiner presents in the table below a side-by-side comparison to support his contention that both parties shared the same problem to be solved (emphasis added).  Thus, Hartman is analogous prior art.

Appellant’s Specification
U.S. App. No. 15/485,856
Hartman
U.S. Pat. No. 5,960,411
Typical mobile games that accept real-money betting today (a few exist in Europe and a few other countries) require the user to use multiple clicks (or touches) to:




a) select a bet amount
b) place their bet, and/or
c) begin the game.














These multiple clicks may cause the user to become uninterested or unwilling to place the bet, especially on a mobile device in which it is more difficult to click/touch on the proper portion of the user interface screen.  Page 1, Lines 14-18.
The single-action ordering system of the present invention reduces the number of purchaser interactions needed to place an order and reduces the amount of sensitive information that is transmitted between a client system and a server system.  Col. 3, Lines 33-37.

Although the shopping cart model is very flexible and intuitive, it has a downside in that it requires many interactions by the purchaser.  For example, the purchaser selects the various items from the electronic catalog and then indicates that the selection is complete.  The purchaser is then presented with an order Web page that prompts the purchaser for the purchaser-specific order information to complete the order.  That web page may be prefilled with information that was provided by the purchaser when placing another order.  The information is then validated by the server computer system, and the order is completed.  


Such an ordering model can be problematic for a couple of reasons.  If a purchaser is ordering only 1 item, then the overhead of confirming the various steps of the ordering process and waiting for, viewing, and updating the purchaser-specific order information can be much more than the overhead of selecting the item itself.  This overhead makes the purchase of a single item cumbersome.  Col. 2 Lines 17-48.


3.	Appellant alleges (Br. 8) that there is no motivation to combine the references.  Examiner disagrees.  Appellant merely states that one of skill in the art would not rely on Hartman’s single action to retrieve billing and shipping information for a product purchase to modify Bwin which involves betting (Br. 8).  Yet, from the table above it is more apparent that the fundamental issue Hartman was addressing was to facilitate transactions with 1-click of a mouse.  One of skill in the art looking at Hartman would readily see the similarities with Bwin and Appellant’s problem to be solved.  Appellant further argues that because Hartman is allegedly non-analogous art and for that reason there is no motivation to combine.  As stated above, Examiner maintains that Hartman is analogous art and has provided a motivation to combine (See also motivation Final Office Action (Final p. 6).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAD/  5/18/2022
Conferees:
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715 
                                                                                                                                                                                                       /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715